UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
20cr608 {DLC}
-y-
ORDER

 

AQUILINO TORRES,

Defendant.

DENISE COTE, District Judge:

On April 14, 2021, the trial in this case was set to begin
on July 12. Jury trials are being conducted in compliance with
the safety procedures implemented in this district. In order to
comply with those safety procedures, jury trials require complex
planning and coordination. Accordingly, counsel are advised to
be prepared to proceed to trial as early as July 6, or on such
date as the Clerk of Court assigns for the trial of this case.
Tt is hereby

ORDERED that any Voir Dire requests, Requests to Charge,
motions in limine, and trial memoranda are due by June 15. Any
opposition shall be filed by June 21.

IT IS FURTHER ORDERED that a final pretrial conference will

occur on June 24 at 3 pm in Courtroom 18B, 500 Pearl Street.

 
The Court’s Individual Rules of Trial Practice in Criminal

Cases are enclosed.

Dated: New York, New York
May 12, 2021

seca te
Acs

DENISE COTE
United States District Judge

 
